OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election
Applicant’s election of the invention of Group I, claims 1-6 in the reply filed on 04 March 2022 is acknowledged. The reply did not specify whether the election was made with or without traverse, nor were arguments that distinctly and specifically point out the supposed errors in the restriction requirement submitted therewith. As such, the election has been treated as an election without traverse (see MPEP 818.01(a)).
Claims 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 1-6 are under consideration herein and have been examined on the merits.

Examiner’s Note
The Examiner notes that all references hereinafter to Applicant’s specification are to that which was filed 16 February 2021.

Information Disclosure Statement
The information disclosure statement (IDS) filed 16 February 2021 has been considered.

Specification
The disclosure is objected to
[0100] – the acronym “CPP” is objected to as there is no context provided in the paragraph, nor the specification as a whole, for defining the acronym
It is the Examiner’s position that the acronym is representative of “cast polypropylene”; it is respectfully suggested to amend [0100] to properly include the definition of the acronym
Appropriate correction is required.

Claim Interpretation
It is noted that the following claim interpretation analysis is not set forth under, nor associated with 35 U.S.C. 112(f); nor do the claims recite “means for” or other similar generic placeholder language. Rather, the following analysis is included to impart clarity to the record, and to facilitate compact and expedient prosecution.
Claim 1 is directed to a water-resistant gas barrier film including a gas barrier layer disposed on a substrate film – i.e., a (final) product including two layers of material. However, the gas barrier layer is defined in terms of the composition of the coating liquid from which it is formed, rather than the composition of the layer itself, i.e., claim 1: “the gas barrier layer is formed from a coating liquid containing”. It is the Examiner’s position that the aforesaid constitutes a product-by-process limitation (see MPEP 2113), where it is noted that patentability of a product does not depend on its method of production. 
However, in consideration of the structure implied by the process step(s) for assessing patentability of the product during examination (in accordance with MPEP 2113(I)), it is noted that Applicant’s specification indicates that the coating liquid is applied to the substrate film, then subsequently dried (e.g., by application of heat) to form the gas barrier layer thereon [0018, 0033, 0035, 0050-0054]. Given that the claim does not recite component weight ratios for (a)-(c) in the coating liquid (e.g., relative to one another or the total weight of the coating liquid, with or without a solvent), the structure implied by the process step(s) is such that the gas barrier layer 
Also regarding claim 1, it is noted that the specification defines “completely saponified polyvinyl alcohol” as having a saponification degree of 98 mol% or more [0045]; as well as defines “partially saponified polyvinyl alcohol” as having a saponification degree of 75 mol% or more and less than 98 mol% [0045]. 
Claim 3 recites that the amount of polyethyleneimine in the gas barrier layer (that is, the dried layer formed from the coating liquid, not the coating liquid itself) is 10 mass% or less (emphasis added). Given that the coating liquid of claim 1 requires the presence of polyethyleneimine, said polyethyleneimine logically is present in the gas barrier layer in an amount which is greater than zero. As such, the range recited in claim 3 is interpreted for examination on the merits as “10 mass% or less and greater than 0 mass%”, in accordance with Applicant’s specification [see at least 0081; Table 1 – “added amount” for component (c) is the amount of polyethyleneimine which is present in the gas barrier layer, not the liquid]. In view of the foregoing, it is the Examiner’s position that claim 3 is not indefinite; however, it is respectfully suggested to amend claim 3 in accordance with the aforesaid interpretation. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –



Claims 1, 3, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakagawa et al. (JP 2008-284756; “Nakagawa”) (original copy and machine translation provided herewith; translation relied upon for basis of the rejection).
Regarding claim 1, Nakagawa discloses a gas-barrier film [pp. 2, para. 1] including a polypropylene substrate (substrate film) and a gas-barrier layer coated thereon, said gas-barrier layer formed from a liquid coating composition comprising (a) 100 parts of polyvinyl alcohol (“PVOH”) having a 1,2-glycol group modification (0.1 to 40 mol% of said modification) and having 92-94 mol% saponification (partially saponified polyvinyl alcohol); (b) 100 parts of an unmodified PVOH having 98-99 mol% saponification (completely saponified PVOH); and (c) 0.5 parts polyethyleneimine [pp. 11, Example 1; pp. 12, Example 13; pp. 2, para. 9; see also original document pp. 20, Table 1 – Example 13].
PVOH component (a) having a 1,2-glycol group modification in an amount of 0.1 to 40 mol% and being saponified to a degree of 92-94 mol% reads on claimed component (a) being partially saponified polyvinyl alcohol given (i) Applicant’s definition of partial saponification (75 to less than 98 mol%) and (ii) that the claim does not limit the partially saponified PVOH from having the aforesaid glycol group modification. 
The aforesaid/aforecited gas-barrier film of Nakagawa (i.e., Example 13) is formed sequentially by (1) subjecting an unstretched polypropylene (“PP”) film to (uniaxial) longitudinal stretching; (2) treating the surface of the uniaxially stretched PP film via corona-discharge; (3) coating the liquid coating composition on the corona-discharged surface and drying at 80°C to form the gas-barrier layer; and (4) stretching the PP film having the gas-barrier layer thereon in the lateral direction to form a biaxially stretch gas-barrier film [pp. 11, Example 1].
Nakagawa does not explicitly disclose the gas-barrier film exhibiting or being nominally referred to as “water-resistant” as recited in the preamble of claim 1. However, it is noted that 
Given that the gas-barrier film of Nakagawa is substantially identical to Applicant’s claimed and disclosed gas-barrier film in terms of the substrate film species (i.e., PP); in terms of the components and amounts thereof of the gas-barrier layer formed from the liquid coating composition coated and dried thereon (i.e., claimed components (a)-(c) and relative to the amounts disclosed by Applicant [0061, 0062], as well as saponification degrees of components (a) and (b)); and in terms of the method of coating and drying the liquid coating composition on the substrate after it has been stretched uniaxially (longitudinal direction, i.e., MD), and subsequently stretching the coated film thereafter in the lateral direction (i.e., TD) (see Applicant’s specification [0065]); and further, given that the claim does not recite a degree of “water-resistance” such that any degree thereof reads thereon, there is a reasonable expectation that the gas-barrier film of Nakagawa would have inherently exhibited (at least some degree of) water-resistance, absent factually supported objective evidence to the contrary (see MPEP 2112(V) and 2112.01(I), (II)). 
As such, the gas-barrier film of Nakagawa anticipates all of the limitations of claim 1. 
Regarding claim 3, given (1) that the (c) polyethyleneimine is included in the liquid coating composition which forms the gas-barrier layer in an amount of 0.5 parts relative to 100 parts (a) and 100 parts (b), wherein (a) and (b) and (c), respectively, are each 10% solids in water [pp. 11, Example 1; pp. 12, Example 13]; and given (2) that the water content of the gas-barrier layer is reduced to 5% before being subject to the lateral (i.e., TD) direction stretching step (i.e., the second of the two stretching steps) conducted at 160°C [pp. 1, Example 1], through simple calculation (i.e., 0.05 parts polyethyleneimine relative to 10 parts (a) and 10 parts (b), thus a total of 20.05 parts of total solid content in the gas-barrier layer under the 
Regarding claim 6, as set forth above in the rejection of claim 1, the gas-barrier film of Nakagawa is sequentially stretched – that is, the substrate film is uniaxially stretched in MD, subsequently coated with the liquid coating composition and dried via heating, and then subsequently stretched in TD, of which is in accordance with Applicant’s disclosed description of the claimed water-resistant gas-barrier film being sequentially stretched [0065]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa as applied to claim 1 above in the rejection under 35 U.S.C. 102(a)(1).
Regarding claim 2, as set forth above in the rejection of claim 1 under 102(a)(1), Nakagawa discloses the gas-barrier film including the substrate and gas-barrier layer formed thereon from the liquid coating composition including components (a)-(c). 
Further, Nakagawa discloses that the (b) unmodified PVOH (completely saponified polyvinyl alcohol)
Nakagawa (that is, the embodiment of Example 13 cited/relied upon by the Examiner) does not explicitly disclose the polymerization degree of the (a) PVOH having a 1,2-glycol group modification (partially saponified polyvinyl alcohol) also being 3,000 or less as claimed.
However, Nakagawa teaches (in the general/broad disclosure) that the average degree of polymerization for the aforesaid (a) PVOH is from 100-5,000, and preferably from 200-3,000, in order to maintain sufficient gas-barrier layer strength and adhesion strength to the substrate, as well as in view of the degree of water-solubility exhibited by the gas-barrier film [pp. 3, paras. 3, 4].
As such, it would have been obvious to one of ordinary skill prior to the effective filing date of the invention to have utilized (a) PVOH having a 1,2-glycol group modification having a polymerization degree of 200-3,000, as taught by Nakagawa, in order to maintain gas-barrier layer strength, adhesion strength to the substrate, and the desired degree of water-solubility of the gas-barrier film. 
The (a) PVOH having the 1,2-glycol group modification (partially saponified polyvinyl alcohol) of the liquid coating composition, as modified above, would have exhibited a polymerization degree of 200-3,000, of which is within the claimed range of 3,000 or less.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa as applied to claim 1 above in the rejection under 35 U.S.C. 102(a)(1), and further in view of Inoue et al. (US 2014/0227544; “Inoue”) and/or Hutchinson et al. (US 2007/0087131; “Hutchinson”).
Regarding claim 4
Nakagawa discloses/teaches (in the broad/general disclosure) that the polyethyleneimine is added to the liquid coating composition in order to improve the adhesion to the substrate film; wherein polyethyleneimine is preferred for the aforesaid, and also in part due to its recognized compatibility with polyvinyl alcohol in water [pp. 4, paras. 2, 3].
Nakagawa is silent with respect to the weight average molecular weight of the polyethyleneimine included in the liquid coating composition.
Inoue discloses a coated film excellent in transparency, gas-barrier properties, and adhesiveness to substrates including polypropylene, said film formed from a coating liquid comprising PVOH, additives, aqueous solvent, and polyethyleneimine (“PEI”) [Abstract; 0015, 0018, 0068-0070]. Inoue teaches that the polymerization degree of the PEI is 200-100,00, in order to maintain sufficient adhesion between the substrate and the coated film, and in order to reduce the temperature and/or time required for dissolving the PEI in water, thereby improving coat-ability of the coating liquid [0040-0043].
Nakagawa and Inoue are both directed to gas-barrier films including gas-barrier layers formed on polypropylene substrates from coating liquids which include PVOH and PEI.
It would have been obvious to one of ordinary skill prior to the effective filing date of the invention to have utilized PEI (in the liquid coating composition of Nakagawa) having a polymerization degree of 200-100,00, as taught by Inoue, in order to maintain sufficient adhesion between the substrate and the gas-barrier layer formed from the liquid coating composition, and/or in order to reduce the temperature and/or time required to mix/dissolve the (c) PEI with components (a) and (b) (all of which are aqueous-based), thereby improving coat-ability of the liquid coating composition. 
Per the modification above, the (c) PEI of the liquid coating composition of Nakagawa would have exhibited a degree of polymerization of 200-100,000. Given that the molecular weight of the PEI repeat unit is 43.04 g/mol, the weight average molecular weight would 
In addition or the alternative to the foregoing modification of Nakagawa based on the teachings of Inoue: Hutchinson, in the related field (to either or both of Nakagawa and Inoue) of coated articles including substrates such as polypropylene and one or more coating layers thereon which include PVOH and provide gas-barrier properties [Abstract; 0003, 0009-0011, 0015, 0066, 0140], teaches that PEI: (A) can promote adhesion, disperse fillers and pigments, and scavenge certain oxides; (B) may be blended with PVOH prior to being applied on the substrate, for the purpose of forming gas-barrier layers thereon; and (C) have a preferred molecular weight of 5,000-1,000,000 (of which is within the molecular weight range corresponding to the polymerization degree taught by Inoue) in view of the foregoing (A) and (B) [0222, 0223].
As such, in addition or the alternative to the foregoing modification to Nakagawa based on the teachings of Inoue, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have utilized PEI having a weight average molecular weight of 5,000-1,000,000 (overlaps with lower end of range taught by Inoue and is substantially within upper end of range taught by Inoue), as taught by Hutchinson, as the aforesaid PEI molecular weight range would have been recognized as suitable in the art for PEI which is blended with PVOH (see MPEP 2144.07) for the intended purpose of provision of gas-barrier coated layers, and/or associated with PEI included in PVOH for the purpose of promoting adhesion of the gas-barrier layer to the substrate upon which it is coated, of which is explicitly disclosed/taught/recognized by Nakagawa. 
In either instance, the weight average molecular weight of (c) PEI in the liquid coating composition of Nakagawa, and thus the gas-barrier layer formed therefrom, would have been within the claimed range of 500 or greater.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa as applied to claim 1 above in the rejection under 35 U.S.C. 102(a)(1), and further in view of Yamaguchi (US 2016/0369072; “Yamaguchi”).
Regarding claim 5, as set forth above in the rejection of claim 1 under 102(a)(1), Nakagawa discloses the gas-barrier film including the substrate and gas-barrier layer formed thereon from the liquid coating composition including components (a)-(c).
Additionally, Nakagawa explicitly teaches that in addition to the (a) PVOH having the 1,2-glycol group modification (partially saponified polyvinyl alcohol) and the (b) unmodified PVOH (completely saponified polyvinyl alcohol), any of the various modified PVOHs named therein can be included in the liquid coating composition [pp. 3, para. 3]; wherein said modified PVOHs named therein include, inter alia, PVOH modified to include a carboxyl group [pp. 2, para. 6]. Furthermore, it is noted that Nakagawa explicitly teaches that the gas-barrier film can be utilized as a packaging material, including inter alia for food [pp. 1, paras. 1, 2; pp. 11, para. 5].
In view of the foregoing, it can be said that Nakagawa renders prima facie obvious the inclusion of a carboxy-group modified PVOH alongside components (a)-(c) in the liquid coating composition (i.e., given that it is explicitly taught therein and thus an obvious modification to try).
Further, Yamaguchi explicitly teaches that the inclusion of a carboxyl-group modified PVOH (inter alia) alongside unmodified PVOH in a liquid coating composition for forming packaging materials results in a film formed thereon which is free of discoloration and breakage; wherein said carboxyl-group modified PVOH is obtained through copolymerization of vinyl acetate with the carboxyl-group containing monomer, followed by saponification thereof [0002, 0012, 0017-0019, 0021, 0022, 0024, 0033, 0036, 0037, 0039, 0040, 0049, 0050, 0054, 0056, 0057, 0080, 0084].
Nakagawa and Yamaguchi are both directed to packaging materials including films which exhibit gas-barrier properties and which are formed from coating liquids including both unmodified PVOH and modified PVOH blended therein. 
Given that Nakagawa explicitly teaches that a carboxyl-group modified PVOH may be included in the liquid coating composition alongside (a) and (b); and in view of the teachings of Yamaguchi above, it would have been obvious to one of ordinary skill prior to the effective filing date of the invention to have included the aforesaid carboxyl-group modified PVOH in the liquid coating composition alongside (a) PVOH having the 1,2-glycol group modification (partially saponified polyvinyl alcohol) and (b) unmodified PVOH (completely saponified polyvinyl alcohol), in order to have formed a film free of, and/or resistant to, discoloration and/or breakage.
Per the modification set forth above, the liquid coating composition of Nakagawa, in addition to components (a)-(c), would have included a PVOH having a carboxyl-group modification, of which, as taught by Yamaguchi, would have been formed via saponification of the copolymerization product of vinyl acetate (i.e., a vinyl ester) and a carboxyl-group containing monomer (among other polymerization/modification pathways which are within the ambit of one of ordinary skill and disclosed by Yamaguchi; Applicant again is directed to MPEP 2113). As such, the inclusion of the aforesaid carboxyl-group containing PVOH in the liquid coating composition and thus the gas-barrier layer formed therefrom on the substrate, reads on the limitations of claim 5.

Claims 1, 2, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Blais et al. (US 5,547,764; “Blais”) in view of Nakagawa.
Regarding claim 1, Blais discloses a low-oxygen transmissive film (hereinafter “film”) including a substrate such as, inter alia, polypropylene; and a coating layer formed on the substrate, the aforesaid layer formed by coating and drying (via heat) an aqueous coating composition; wherein said coating layer exhibits oxygen impermeability and moisture resistance [Abstract; col 2, 19-42, 53-58; col 4, 1-6, 14-40]. The aqueous coating composition includes (a) PVOH having a hydrolysis level of the acetate groups (i.e., degree of saponification of polyvinyl (partially saponified polyvinyl alcohol); (b) PVOH having a hydrolysis level of at least about 99 (mol)% (completely saponified polyvinyl alcohol); and water [col 3, 1-20, 64-67; col 4, 1-6]. Given that Blais teaches that the film exhibits moisture resistance, and given that the claimed gas-barrier film does not recite a degree of “water-resistance” nor the mechanism thereof, the film of Blais is reasonably interpreted as reading on the claimed gas-barrier film being “water-resistant”.
Blais is silent regarding the coating composition including (c) polyethyleneimine.
However, it is noted that Blais does teach/recognize that the substrate may be coated with a primer layer of PEI prior to coating and drying the aqueous coating composition thereon [col 4, 20-27].
Nakagawa discloses the gas-barrier film set forth above in the rejection under 35 U.S.C. 102(a)(1) and the rejections dependent thereupon under 103. The disclosure/discussion thereof is incorporated herein by reference for the sake of brevity of the Office Action. Nakagawa teaches that the addition of a nitrogen-containing organic compound to the PVOH-based aqueous coating liquid improves the adhesion of the gas-barrier layer to the synthetic resin film, wherein the most preferred nitrogen-containing compound is PEI [pp. 4, paras. 3, 4]. It is noted that Nakagawa also teaches that a primer layer of PEI (in addition to the addition thereof to the coating liquid) may be disposed between the substrate and gas-barrier layer formed from the liquid coating composition [pp. 7, para. 6].
Blais and Nakagawa are both directed to gas-barrier films formed from aqueous coating compositions including PVOH which are coated and dried on substrates such as polypropylene. 
It would have been obvious to one of ordinary skill prior to the effective filing date of the invention to have added PEI to the aqueous coating composition of Blais, as taught by Nakagawa, in order to improve the adhesion of the coating layer to the (polypropylene) substrate.
Per the aforesaid modification, the aqueous coating composition of Blais would have included (c) PEI, and thus the coating layer coated and dried on the substrate would also have included PEI, thereby reading on all of the limitations of claim 1. 
Regarding claim 2, Blais is silent regarding the polymerization degree of the (a) partially saponified PVOH and (b) completely saponified PVOH. However, Blais does recognize that the molecular weight of the PVOH directly affects the aqueous coating composition viscosity and thus coat-ability [col. 3, 34-45].
Nakagawa teaches that the average degree of polymerization of PVOH of the gas-barrier layer is from 100-5,000, in order to maintain sufficient gas-barrier layer (i.e., the coated layer) strength and adhesion strength to the substrate, while balancing water-solubility of the film [pp. 3, para. 4].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have utilized PVOH (a) and PVOH (b), respectively, having an average degree of polymerization of PVOH of from 100-5,000, respectively, as taught by Nakagawa, in order to maintain adhesion strength to the substrate and/or coating layer strength, while balancing water-solubility; and/or to alter the degree of coat-ability of the aqueous coating composition (see MPEP 2144.05(II)).
Per the aforesaid modification, the (a) partially saponified PVOH and (b) completely saponified PVOH would have each exhibited a polymerization degree of 100-5,000, of which significantly overlaps and therefore renders prima facie obvious the claimed range of 3,000 or less (see MPEP 2144.05(I)). 
Regarding claim 6, Blais is silent regarding the film being sequentially stretched.
Nakagawa teaches that in order to improve the barrier properties of the gas-barrier film (specifically including the PP substrate) through orientation of the PVOH-based coating layer, the film is sequentially stretched (i.e., the substrate is first uniaxially stretched MD; the liquid coating composition is coated on the uniaxially stretched substrate; the coated and uniaxially 
It would have been obvious to one of ordinary skill prior to the effective filing date of the invention to have sequentially stretched the film of Blais (as modified above to include (c) PEI), as taught by Nakagawa, in order to have improved the gas-barrier properties through orientation of the molecules of the coating layer. As modified, the film of Blais would have been sequentially stretched, thereby reading on the limitations of claim 6.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Blais in view of Nakagawa as applied to claim 1 above, and further in view of Hutchinson.
Regarding claim 3, Blais, as modified above in the rejection of claim 1 under 35 U.S.C. 103, discloses the film including the coating layer formed from the aqueous coating composition including (a); (b); and PEI (c).
Blais, as modified, is silent regarding the amount of PEI included in the aqueous coating composition and thus is silent regarding the amount of PEI in the coating layer being 10 mass% or less (relative to total weight of the layer).
The disclosure/discussion and/or teachings of Hutchinson are as set forth above in the rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over Nakagawa in view of Inoue and/or Hutchinson and are thus incorporated herein by reference. In addition to the aforesaid, Hutchinson teaches that the PEI is blended with PVOH in the coating composition prior to being coated on the substrate to form a gas-barrier and/or water-resistant coating layer [0222, 0223] in an amount such that the amount of PEI in the coating layer is 10 wt.% or less relative to the total weight of the coating layer [0222].
Blais and Hutchinson are related to one another in a substantially identical manner relative to Blais and Nakagawa as set forth above in the rejection of claim 1. 
It would have been obvious to one of ordinary skill prior to the effective filing date of the invention to (i) have utilized PEI in the aqueous coating composition in an amount such that the amount of PEI resulting in the coating layer would have been 10 wt.% or less relative to the weight of the coating layer, and (ii) to have utilized PEI having a weight average molecular weight of 5,000-1,000,000, both as taught by Hutchinson, as the aforesaid would have been recognized as/associated with/capable of providing the desired degree of enhanced adhesion of the coating layer to the (polypropylene) substrate when blended with PVOH in an aqueous coating composition prior to coating on the substrate to form said coating layer (see MPEP 2144.07).
Per the aforesaid modification, the coating layer of the film, formed from the aqueous coating composition including (a)-(c), would have included 10 wt.% or less of (c) PEI relative to the total weight of the coating layer, of which is identical to the claimed range of 10 mass% or less recited in claim 3, wherein the (c) PEI would have exhibited a weight average molecular weight of 5,000-1,000,000, within the claimed range of 500 or more recited in claim 4.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue.
Regarding claims 1 and 5, Inoue discloses a coated film (hereinafter “film”) including a substrate and a coated layer formed thereon via coating and drying of an aqueous coating liquid [Abstract; 0001-0003, 0011, 0012, 0068-0073]. The substrate includes thermoplastic resins such as, inter alia, PP and polyethylene terephthalate (“PET”) [0070]. The aqueous coating liquid comprises (A) PVOH resin; (B) PEI; (C) nonionic surfactant; and (D) aqueous solvent [0015]. 
Inoue teaches that the (A) PVOH resin may be a mixture of two or more PVOHs, including a mixture of, inter alia, an unmodified PVOH and a modified PVOH [0039]. The unmodified PVOH is prepared through polymerization and subsequent saponification of vinyl ester monomers such as vinyl acetate, and preferably has a saponification degree of 98-99.9 mol% in inter alia, maleic acid, followed by subsequent saponification of the copolymer (to the same degree of the unmodified PVOH, 98-99.9 mol%) [0024, 0025, 0027], where given that maleic acid is listed among a finite group of species which are explicitly disclosed as suitable for copolymerization (and subsequent saponification) with the vinyl ester monomer(s) for forming the modified PVOH for the aforesaid mixture (see MPEP 2131.02(II)), it would have been prima facie obvious for one of ordinary skill in the art prior to the effective filing date of the invention to have chosen maleic acid from the finite list of monomers with the reasonable expectation that the modified PVOH of the blend could be successfully blended with unmodified PVOH to form a gas-barrier coated layer on the substrate (in accordance with the objective(s) set forth by Inoue). 
As such, the maleic acid-, i.e., carboxyl-group-, modified PVOH having a saponification degree of 98-99.9 mol% reads on the claimed (a) carboxy-group modified polyvinyl alcohol; the unmodified PVOH having a saponification degree of 98-99.9 mol% reads on the claimed (b) completely saponified polyvinyl alcohol; and component (B) PEI reads on the claimed (c) polyethyleneimine. Therefore, the aqueous coating liquid of Inoue, set forth above, reads on the claimed coating liquid; and the coating and drying of said aqueous coating liquid which forms the coated layer reads on the claimed gas-barrier layer formed from the coating liquid, per the interpretation set forth above under the Claim Interpretation section. 
With respect to the claimed gas-barrier film being “water-resistant”: given that the coated layer is substantially identical to that which is claimed and disclosed in terms of the components and amounts (non-specified by the claims) thereof in the aqueous coating liquid; in terms of the method of coating and drying the liquid on the substrate; in terms of the species of the substrate being PP or PET (see Applicant’s specification [0029, 0030]; and given that the claim does not recite a degree of water-resistance (nor a mechanism thereof) for which the gas-barrier film is required to exhibit, there is a reasonable expectation that the film of Inoue set forth above would 
The film of Inoue, set forth above, reads on all of the limitations of claim 1. The modified PVOH being the copolymerization and saponification product of maleic acid and a vinyl ester monomer (e.g., vinyl acetate) reads on the limitations of claim 5. 
Regarding claim 2, Inoue discloses that the PVOH resin (A) (thus, inclusive of the mixture of the unmodified PVOH and the modified PVOH set forth above) has an average degree of polymerization of 100 to 3,000 [0020], of which is within the claimed range of 3,000 or less.
Regarding claim 3, Inoue discloses that the amount of (B) PEI relative to the (A) PVOH resin in the aqueous coating liquid ranges from 5/95 to 40/60 [0060]; and the amount of (C) surfactant is from 0.01 to 5 parts relative to a total of 100 parts of (A) and (B) [0062], wherein water and other volatile matter are removed upon drying (via heat) [0073]. As such, it stands to reason that upon volatilization of the (D) solvent, the remaining amounts of the non-volatile components (i.e., (A)-(C)) in the coated layer would be substantially similar to the disclosed component ratios which do not account for the solvent. In other words, in utilizing the lowest amount of (B) PEI (5 parts) and highest amount of (C) surfactant (5 parts) relative to 95 parts (A) PVOH, disclosed by Inoue, to illustrate the basis of the rejection, through simple calculation, the following amounts of the aforesaid components would have been present in the coated layer (i.e., after drying at elevated temperature): (A) 90.5 wt.%; (B) 4.75 wt.%; (C) 4.75 wt.%. As such, it can be said that the amount range for the PEI in the aqueous coating liquid relative to the nonvolatile components, disclosed by Inoue, implicitly corresponds to an amount range of the PEI in the coated layer of 4.75 wt.% or greater (the upper end being approximately 39.99 wt.%), of which overlaps with (by an overlapping amount of about 5 wt.%) and renders prima facie
Regarding claim 4, Inoue discloses that the polymerization degree of the (B) PEI is from 200 to 100,000 [0042-0043], of which (given that the molecular weight of the repeat unit of PEI is 43.04 g/mol) corresponds to a weight average molecular weight range of 8,608-4,304,000. As such, based on the disclosure in Inoue of the aforesaid polymerization degree, the weight average molecular weight of the PEI would have been within the claimed range of 500 or more, and/or the aforesaid renders prima facie obvious the claimed range of 500 or more. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue as applied to claim 1 above, and further in view of Nakagawa.
Regarding claim 6, Inoue is silent regarding the film being sequentially stretched.
The disclosure of Nakagawa is set forth above in numerous instances and thus not repeated herein.
Nakagawa teaches that in order to improve the barrier properties of the gas-barrier film (specifically including the PP substrate) through orientation of the PVOH-based coating layer, the film is sequentially stretched (i.e., the substrate is first uniaxially stretched MD; the liquid coating composition is coated on the uniaxially stretched substrate; the coated and uniaxially stretched substrate is then stretched TD to form a biaxially, sequentially stretched gas-barrier film) [pp. 9, para. 5; pp. 10, paras. 7, 10; pp. 11, para. 1].
Inoue and Nakagawa are both directed to gas-barrier films having PVOH-based gas-barrier layers coated on a polypropylene substrate.
It would have been obvious to one of ordinary skill prior to the effective filing date of the invention to have sequentially stretched the film of Inoue (as set forth above in the rejection of claim 1), as taught by Nakagawa, in order to have improved the gas-barrier properties through orientation of the molecules of the coating layer. As modified, the film of Inoue would have been sequentially stretched, thereby reading on the limitations of claim 6.

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon herein, but is considered pertinent to the claims and/or written description of the invention.
US 2010/0323189 to Illsley et al. – discloses a gas barrier coating composition including PVOH, PEI, and a clay dispersed therein, said composition forming a coated layer on a flexible polymer film (substrate); where there is no particular restriction on the PVOH component of the coating composition [Abstract; 0001, 0011, 0012, 0014, 0018, 0020, 0021, 0024, 0026, 0028]
US 7,259,122 to Lombardi – discloses a coating comprising PVOH and PEI [Abstract; cols. 3 and 4]
US 2016/0326285 to Mori et al. – discloses a modified PVOH including a carboxyl group, of which may be blended with unmodified PVOH [Abstract; 0001, 0012, 0013, 0018, 0022, 0050-0053, 0056, 0058, 0070] and a water-soluble film formed by coating the blend on a substrate and drying [0072-0077]

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 




/MICHAEL C ROMANOWSKI/Examiner, Art Unit 1782